Citation Nr: 0636647	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back and neck pain.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathryn M. Fallon, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by RO.  

The veteran testified at a hearing at the RO in July 2002 
before another Veterans Law Judge (VLJ).  The Board remanded 
the case back to the RO in September 2004 for further 
development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

As noted, the veteran testified at a hearing before a VLJ in 
July 2002.  That VLJ has since retired from the Board.  

The law requires that the VLJ who conducted a hearing shall 
participate in making the final determination of the claim.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  

The veteran was given the opportunity to request another 
Board hearing.  In September 2006, the veteran indicated that 
she desired a videoconference hearing before a Veterans Law 
Judge at the RO.  Therefore, this case is remanded for the 
scheduling of the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


